department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa apjp ajkeyso tl-n-5374-00 uil memorandum for district_counsel brooklyn district from blaise g dusenberry acting senior technician reviewer branch administrative provisions judicial practice cc pa apjp subject significant service_center advice credit of overpayment this responds to your request for significant service_center advice in connection with questions posed by the brookhaven customer service_center we have restated the issue as follows issue where the service seeks to credit an overpayment shown on an early filed return against an outstanding tax_liability from an earlier year may the credit be deemed to occur prior to the due_date for filing the taxpayer’s return for the year of the overpayment conclusion based on the facts you describe an overpayment shown on the taxpayer’s early filed return may be credited against an outstanding tax_liability prior to the due_date for filing the return for the year of the overpayment facts a taxpayer’s account shows an unpaid federal_income_tax liability for which the statute_of_limitations on collections expired on date the taxpayer’s income_tax return was filed on date and showed an overpayment_of_tax resulting from withholding and estimated_tax payments that exceeded the computed income_tax on date the service processed the taxpayer’s income_tax return and credited the overpayment against the outstanding tax_liability you ask whether the tl-n-5374-00 service may legally credit the overpayment prior to the due_date of the return date law analysis sec_6072 of the internal_revenue_code code provides that income_tax returns made on the basis of the calendar_year shall be filed on or before the 15th day of april following the close of the calendar_year as the statute indicates taxpayers may file prior to the due_date nothing in the code prohibits the service from accepting these early filed returns assessing the tax_shown_on_the_return and issuing a refund for any claimed overpayment in fact it has long been the practice of the service to process early filed returns and refund overpayments claimed thereon sec_6201 of the code authorizes the service to summarily assess all taxes determined by the taxpayer and shown on his or her return the service’s assessment of the taxes shown on the taxpayer’s return establishes the taxpayer’s liability for such taxes the service determines whether an overpayment exists by applying the payments against the tax_liability reported by the taxpayer sec_31 of the code provides that the amount withheld as tax under chapter ie wage withholding shall be allowed to the recipient of the income as a credit against the tax imposed sec_6315 of the code provides that payment of estimated income_tax or any installment thereof shall be considered payment on account of the income taxes imposed by subtitle a for the taxable_year sec_301_6315-1 of the regulations on procedure and administration provides that the aggregate amount of the payments of estimated_tax should be entered upon the income_tax return for the taxable_year as payments to be applied against the tax_shown_on_the_return an overpayment is the amount by which payments made by the taxpayer exceed the amount of tax which is properly due 332_us_524 sec_6402 of the code authorizes the service to credit the amount of any overpayment against any liability in respect of an internal revenue tax on the part of the person who made the overpayment sec_6402 does not specify the date on which an outstanding liability is deemed paid_by credit of an overpayment however the courts have long held that an outstanding tax_liability is considered paid_by a credit on the date the credit is allowed u s v swift co 282_us_468 the code is consistent providing in sec_7422 that for purposes of civil refund actions the credit of an overpayment of any_tax in satisfaction of any_tax liability shall be deemed to be a payment in respect of such tax_liability at the time such credit is allowed emphasis added tl-n-5374-00 as we read your request for advice it appears that the service_center is concerned whether the taxpayer’s income_tax_withholding and estimated_tax payments can be treated as tax_payments prior to the due_date of the taxpayer’s return we agree that for some purposes wage withholding and estimated_tax payments are not deemed tax_payments until the due_date of the taxpayer’s income_tax return specifically sec_6513 provides that for purposes of sec_6511 relating to the statute_of_limitations on refunds and sec_6512 relating to tax_court petitions an individual taxpayer’s withholding_tax and estimated_tax payments shall be deemed paid on the last day prescribed for filing the return for the taxable_year determined without regard to extensions however we note that b treats wage withholding and estimated_taxes as paid on the due_date of the return only for certain limited purposes not at issue in your request we note that wage withholding and estimated_tax payments are methods for collecting the income_tax and are specifically allowed as credits against the tax_shown_on_the_return see 528_us_431 accordingly where the taxpayer files an early return claiming the withholding and estimated payments against his or her tax_liability pursuant to sec_31 and sec_6315 of the code the service may credit any overpayment shown on the return against any outstanding tax_liability if you have further questions please contact andrew keyso at
